DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 61, the recitation of “another first layer” renders the claim unclear.  The term “another” as defined by Merriam-Webster may be directed to an item that is the same or different or distinct from a first or present thing (see attached definition from Merriam-Webster.com).   Also, the use of the terms first, second, third, for example, when describing layers is for the purpose of identifying each separate, discrete layer having the properties and/or made according to the method recited for that specific layer.  By reciting “another” first layer, it is unclear if such layer is the same or different from the first layer in composition, properties and/or method of making.  

Also, subsequent recitations of “the first layers” (plural) in the dependent claims lack antecedent basis, and some of the claims are rendered further unclear by another recitation of “the first layer” (see claims 68, 69, 71, 72, 77, 78, 79 and 80).   For example, claim 69 recites selecting a loft temperature to loft “the first layers” (plural), but then recites “the first layer” (singular) lacks lofting agent, rendering unclear which of the layers lacks lofting agent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 69 recites “the first layer lacks any lofting agent.”  However, independent claim 61 requires forming the first layer by combining a thermoplastic polymer, reinforcing fibers and a lofting agent.  Thus claim 69 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 61- 80 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al., US 4,643,940 (hereafter Shaw) in view of Geel et al., US 2007/0202326 (hereafter Geel). 


Regarding claim 61, Shaw teaches a method of forming a thermoplastic sheet composite (Abstract and col. 1, lines 49-65) that may be used for preparing shaped articles, and in particular load-bearing articles, as well as articles with sound and heat insulating properties (col. 1, line 66 to col. 2, line 5).   In an Example IV (col. 8, line 63 to col. 9, line 21), a thermoplastic sheet is prepared by combining thermoplastic polyethylene polymer fibers and reinforcing glass fibers in an aqueous solution, followed by mixing and adding a blowing agent to form an aqueous foam dispersion (see also col. 4, lines 16-29 that describes the blowing agents used in order to form a closed-cell low density composite).  The dispersion is placed onto a Williams sheet mold (i.e., a forming element) and liquid is removed, resulting in a web mat of the thermoplastic polymer and reinforcing fibers (col. 9, lines 5-8).  The sheet according to Example IV is then densified using compression molding followed by a heating expansion step (i.e., lofting) in the thickness direction (col. 9, lines 9-21).
Regarding the claim 61 recitation of a “core layer” and  “first layer” formed according to the same process, and also “another first layer,”  with the first layer and the “another” layer disposed  on first and second surfaces of the core layer, Shaw teaches 
Regarding the claim 61 requirement of a “lofting agent,” Shaw teaches that a compositional variance in a densified sheet can be used to control lofting (col. 5, lines 33-35). Shaw also theorizes that that during the lofting process, individual fibers that were bent during the densification process, straighten during the lofting process, aiding in the lofting and expansion of a sheet (col. 3, lines 5-19). Shaw identifies suitable fibers including glass fibers or graphite fibers (col. 3, lines 20-31).  However, Shaw is silent as to the inclusion of a separate “lofting agent.”
Geel teaches a method of forming a precursor of a fiber reinforced form structure (Abstract) made according to a process that includes combining a thermoplastic polymer, reinforcing fibers and an expandable thermoplastic microspheres (i.e., lofting agent) in an aqueous solution, followed by forming a web on a forming element and water removal (Fig. 2, paras [0012]-[0023]).  Geel teaches its precursor may be used for vehicular applications including head liner, hood liner, insulation and/or underbody protection parts that are lightweight, have acoustic properties, strength, dimensional stability and stiffness (para [0025]).  Also, Geel teaches its precursor may advantageously be unloaded from a roll form into a mold and thereafter molded at a temperature sufficient to activate the microspheres and cause expansion of the precursor into a desired shape (para [0026]).


Regarding claims 62 and 63, Shaw teaches heating of an individual sheet (or, if desired, two or more laminated sheets), to a temperature above the softening temperature of the resin matrix (i.e., above a softening temperature of the thermoplastic polymer of the web) to expand the sheet (col.4, lines 59-65).  Shaw teaches using adhesive layers to bind sheets to substrates and to other sheets at col. 7, lines 19-39.   Thus, Shaw teaches embodiments wherein the expansion heating may be performed prior to disposing one layer upon another layer.  

Regarding claims 64-67, see the discussion at the rejection of claims 62 and 63 above and the Shaw teachings at col. 7, lines 19-39 of using adhesive layers to bond composites of Shaw with substrates that may include other functional surfaces (i.e., other composite layers) and decorative layers or sandwiches with of the composites of Shaw with non-fiber layers (also “another” layer).  

Regarding claims 68-71, see Shaw at col. 4, lines 53-65 teaching heating of a plurality of layers to expand the layers or selectively loft only some of the layers.  Shaw 

Regarding claim 72, Shaw teaches disposing a decorative layer on one of the  layers of Shaw at col. 7, lines 34-36.

Regarding claims 73 and 74, Shaw teaches forced air and radiant heating, in particular, infrared heating at col. 4, line 66 to col. 5, line 1.  

Regarding claims 75-78, see Shaw teaching an initial compression step at col. 9, lines 9-11 (i.e., compression of each layer prior to laminating) and compression heating, molding and expansion of the composite in a die set at col. 9, lines 16-21.  See also, col. 5, line 22-32 teaching of controlling expansion by the use of a mold.   

Regarding claims 79 and 80, see Shaw teaching of bonding its composite surfaces to smooth surfaces (i.e., skins) by means of an adhesive layer at col. 7, lines 19-39.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dalal et al., US 2016/0375661 (method of making composite sandwich panel with at least three fiber-reinforced layers, each made by a wet-laid process; uses selective lofting (Abstract; paras [0042]-[0043], [0045], [0058]-[0059], [0064], [0068]-[0073])).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746